Citation Nr: 1024452	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 
percent for gun-shot wound (GSW) scars of the face.

4.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 30 
percent for residuals of a GSW of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from March 1943 to February 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio and from a May 2009 rating decision by the VA RO in St. 
Petersburg, Florida.  Jurisdiction over the case was returned 
to the RO in St. Petersburg subsequent to the July 2008 
rating decision.  

In connection with this appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in March 2010.  A transcript of the hearing is associated 
with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).
 
The issues of entitlement to an initial disability rating in 
excess of 30 percent for PTSD and of entitlement to a 
disability rating in excess of 30 percent for residuals of a 
GSW of the right eye are addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss disability and tinnitus originated 
during the Veteran's active service.

2.  The Veteran has a well healed 3 millimeter (mm) length 
scar on the right side of the bridge of his nose that is not 
easily visible and is not tender; a well healed 5 mm length 
scar on his right eyebrow line that is not easily visible, is 
not tender, and is almost skin colored; and a palpable, 
nodular mobile scar on his right forehead that is that is 
pinpoint in size, superficial and not tender.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for GSW scars if the face have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008); 38 C.F.R. § 4.7 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

With regard to the Veterans claims of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus, the Board notes that the Veteran has been provided 
all required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claims.  
In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement service connection for bilateral hearing loss 
disability and tinnitus.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009) or 38 C.F.R. § 3.159 (2009).

With regard to the Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for residual scars 
of the face, the record reflects that prior to the initial 
adjudication of the claim, the Veteran was mailed a letter in 
January 2008 advising him of what the evidence must show and 
of the respective duties of VA and the claimant in obtaining 
evidence.  The January 2008 letter also provided him with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was 
afforded a VA examination in May 2008.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for rating 
disabilities of the skin, 38 C.F.R. § 4.118, were amended 
effective October 23, 2008, the criteria effective from that 
date are not applicable to this claim because the Veteran's 
claim was received prior to that date and he has not 
requested VA to adjudicate the claim under those criteria.

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm)) in length; (2) A 
scar at least one-quarter inch (0.6 cm) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Bilateral Hearing Loss Disability and 
Tinnitus

The Veteran's STRs are negative for evidence of hearing loss 
or tinnitus while in active service.  At the time of his 
March 1943 enlistment examination, the Veteran's ears were 
found to be clinically normal upon examination and his 
hearing was within normal limits upon administration of a 
whispered voice test.  However, the Board notes that there is 
no separation examination report of record which documented 
the Veteran's hearing at the time of his separation from 
active service in February 1945.

At his March 2010 Board hearing, the Veteran reported that he 
first noticed hearing loss and tinnitus while serving in the 
Pacific theater during World War II.  He reported that he 
most clearly remembered experiencing hearing loss and 
tinnitus when he was transferred to the hospital ship after 
being shot in the face in Guam.  Additionally, the Veteran 
reported that he was exposed to large and small arms fire 
while serving in World War II and that he served as a 
rifleman during his active service.  

A review of the Veteran's service records shows that he was 
weapons qualified as a sharpshooter and that he participated 
in the assault and capture of Kwajalein Atoll, Marshall 
Islands; Eniwetok Atoll; and in the assault and liberation of 
Guam, Marianas Islands.

The Veteran is competent to state when he first noticed 
difficulty hearing and ringing in his ears and to state that 
the symptoms have continued since service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.  

At this time, the Board concedes that the Veteran was exposed 
to severe acoustic trauma while serving on active duty, 
specifically while serving in the Pacific theater of World 
War II. 

In May 2008, the Veteran was afforded a VA audiology 
evaluation.  At that time the Veteran reported the acoustic 
trauma sustained in active service as discussed above.  He 
also reported that his post-service noise exposure included 
working in maintenance at General Motors, which sometimes 
included using a bulldozer in a factory setting.  The Veteran 
also reported that General Motors provided hearing protection 
for his use and that as a result, his occupational noise 
exposure was "little."  The Veteran also reported 
experiencing bilateral tinnitus since his active service.

The examiner diagnosed the Veteran with normal to profound 
bilateral sensorineural hearing loss and tinnitus.  The 
examiner also opined that it was less likely than not that 
the Veteran's bilateral hearing loss disability and tinnitus 
were caused by or the result of acoustic trauma in service, 
to include the GSW the Veteran sustained to his right eye.  
In this regard, the examiner noted that if the GSW to the 
right eye had caused the Veteran's hearing loss, his hearing 
loss would be asymmetric, but in actuality his hearing loss 
was symmetrical.  Additionally, the examiner noted that the 
Veteran used a bulldozer post-service for General Motors and 
even though he reported using hearing protection, there were 
no audiology reports available from that time frame for 
review.  Also, the examiner noted that the Veteran reported 
only to have noticed his hearing loss in the previous two 
years, and while acoustic trauma can in fact cause symmetric 
hearing loss, the examiner felt it likely that the Veteran 
would have noticed the hearing loss sooner than just two 
years prior to the examination.  

With respect to the Veteran's tinnitus, the examiner noted 
that while the Veteran reported experiencing tinnitus since 
his active service, there are no treatment records 
documenting that the Veteran ever complained of tinnitus 
prior to his VA examination.  Additionally, the examiner 
noted that repeated noise exposure over a lifetime 
contributed to tinnitus and that a large percentage of the 
population had tinnitus without any definite loud noise 
exposure.  

Also of record is an October 2008 letter from the Veteran's 
private licensed hearing aid specialist.  In his letter, Mr. 
D.R. reported that the Veteran's hearing disabilities were 
more likely than not related to events or accidents caused by 
military service.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992). 

The Board finds that the VA examiner's opinion is inadequate 
to serve as the basis of a denial of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.  In this regard, the Board notes that the VA 
examiner seemed to indicate that the Veteran's hearing loss 
was a result of noise exposure while working for General 
Motors, rather than a result of noise exposure sustained 
during active service.  However, the Veteran reported that he 
used hearing protection while working for General Motors, and 
as it is unknown what the Veteran's hearing acuity was at the 
time of his discharge from active service because there is no 
separation examination of record, it cannot be definitively 
determined that the Veteran did not sustain hearing loss as a 
result of his active service.  Also, the VA examiner reported 
that the Veteran's tinnitus was not a result of his active 
service because people often reported tinnitus without any 
definite hazardous noise exposure.  This is an insufficient 
rationale to support a finding that the Veteran's tinnitus 
was not related to noise exposure.  Additionally, the VA 
examiner's opinion is in direct opposition with the December 
2008 letter from the Veteran's private licensed hearing aid 
specialist indicating that the Veteran's bilateral hearing 
loss disability and tinnitus were a direct result of exposure 
to acoustic trauma in service.  Therefore, the VA examiner's 
opinion is not an absolute conclusion, but merely an opinion 
to be weighed with all the other probative evidence of 
record.

As noted above, the Veteran is competent to report when he 
first began to experience trouble hearing and ringing in his 
ears and that it has continued since service.  The VA 
examiner failed to account for the subjective complaints of 
the Veteran.  Also, the Board notes that while the Veteran 
reported to the examiner that he first noticed his hearing 
loss two years prior to his VA examination, all the other 
evidence of record indicates that the Veteran has reported 
that he first noticed hearing loss while on active duty.  
This leads the Board to believe that the Veteran reported 
that he noticed an increase in the severity of his hearing 
loss, rather than the actual onset of his hearing loss, two 
years prior to his VA examination.     

The Board also notes that it is symptoms, not treatment, 
which are the essence of any evidence of continuity of 
symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Therefore, the fact that the Veteran did not receive actual 
treatment for his hearing loss until several decades after 
his separation from active service cannot be used as evidence 
upon which to base a denial of service connection if the 
Veteran has reported continuity of symptomatology and has 
been found credible, as the Veteran has in this case.

In sum, the Veteran's private licensed hearing aid specialist 
provided an opinion stating that the Veteran's bilateral 
hearing loss disability was a result of acoustic trauma 
sustained during active service is in direct opposition with 
the opinion provided by the VA examiner.  Additionally, the 
Veteran has reported that he experienced bilateral hearing 
loss and tinnitus since his noise exposure in active duty.  
Therefore, the Board finds that the evidence in favor of the 
claims of entitlement to service connection for bilateral 
hearing loss disability and tinnitus is at least in equipoise 
with that against the claims.  As such, the benefit of the 
doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral 
hearing loss disability and tinnitus is warranted.

Evaluation of GSW Scars of the Face 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

At the outset, the Board notes that the Veteran was first 
granted entitlement to service connection for the residual 
scars with a 10 percent disability rating effective February 
1946.  The Board notes that a disability which has been 
continuously rated at or above any evaluation for 20 or more 
years cannot be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951 (b).  As there 
is no showing of fraud, the Veteran's 10 percent disability 
rating cannot be reduced.

The Veteran was afforded a VA scar examination in May 2008 to 
determine the current level of severity of his residual 
scars.  At that time, the Veteran reported that the scar on 
his right eyelid and the scar on his right eyebrow were 
bothersome, but he denied any pain or discomfort due to the 
scars.  He also reported that he sometimes experienced 
headaches from the constant presence of shrapnel in his 
forehead, but denied dizziness, blurred vision, or memory 
loss.  The Veteran denied any trouble breathing as a result 
of the scar on the bridge of his nose.

Upon physical examination, the Veteran had a scar on the 
right side of his nose that was well healed and 3 mm in 
length.  The scar was located on the right side of the bridge 
of the Veteran's nose, opposite the right inner canthus of 
his eye.  The scar was not easily visible and was not tender 
to the touch.  The Veteran also had a scar at his right 
eyebrow line that was well healed and 5 mm in length.  This 
scar was not easily visible, was not tender to the touch, and 
was nearly skin colored.  There was no visible scar on the 
Veteran's right eyelid.  The Veteran also had a palpable, 
nodular mobile scar that was pinpoint in size, superficial, 
and not tender to touch.  

Upon examination of the scars discussed above, the examiner 
noted that there was no tenderness on palpation; no adherence 
to underlying tissue; no resulting limitation of motion or 
loss of function; no underlying soft tissue damage; no skin 
ulceration or breakdown over the scars; no underlying tissue 
loss; no elevation of any of the scars; no depression of any 
of the scars, no disfigurement of the head, face, or neck; no 
induration or inflexibility of any of the scars; and the 
texture of the scarred areas was normal.  

The examiner diagnosed well healed scars on the right side of 
the nose and right eyebrow.  He reported that there was no 
functional limitation of movement or impairment caused by the 
scars. 

The Board finds that the Veteran is not entitled to a 
disability rating in excess of 10 percent for the residual 
scars.  In this regard, the Board notes that there is no 
evidence that the Veteran has visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement listed above.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The Board notes that there is no evidence that the Veteran's 
residual scars currently result in even one characteristic of 
disfigurement, which is required for the 10 percent 
disability rating currently assigned.  However, as noted 
above, the Veteran's disability rating has been in effect for 
over 20 years and so, cannot be reduced.      

The Board has considered whether there is any other schedular 
basis for allowing this claim, but has found none.  In 
particular, the Board notes that none of the scars is shown 
to be painful or unstable, and that even if pain were 
present, a scar that is painful on examination is only rated 
as 10 percent disabling under the schedular criteria.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the scars are 
not manifested by any symptoms or functional impairment that 
is not contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned rating of 10 percent.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a disability rating in excess of 10 percent 
for GSW scars of the face is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to an 
initial disability rating in excess of 30 percent for PTSD 
and of entitlement to a disability rating in excess of 30 
percent for residuals of a GSW of the right eye are decided.

The Veteran's last PTSD VA examination was in July 2009.  In 
his September 2009 notice of disagreement, the Veteran 
reported that his medication had been increased and that he 
had been fighting with his family more often.  In his January 
2010 substantive appeal, the Veteran reported that he was 
having increasing thoughts of suicide.  At his March 2010 
Board hearing, the Veteran reported that he had quit going to 
church, that he was having thoughts of violence against 
others, and that he was experiencing delusions and 
hallucinations.  These reported symptoms suggest that the 
Veteran's PTSD has increased in severity since the July 2009 
VA examination.  

Therefore, the Veteran should be afforded another VA 
examination to determine the current level of all impairment 
resulting from his service-connected PTSD.

It is well established by the record that the Veteran 
experiences decreased visual acuity as a result of the GSW of 
his right eye that he sustained during active service.  At 
his March 2010 Board hearing, the Veteran reported that his 
vision was getting worse.  Additionally, he reported that his 
visual field was also decreasing.  The Veteran's most recent 
VA eye examination was in May 2008.  

Therefore, the Veteran should be afforded another VA eye 
examination to determine the current level of severity of all 
impairment resulting from his right eye GSW residuals.  

Finally, current VA Medical Center treatment records should 
be obtained before a decision is rendered on these issues.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and request him to submit the 
outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected PTSD.  The claims 
file must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

All manifestations of the Veteran's 
PTSD should be identified.  In 
addition, the examiner should provide 
an opinion concerning the current 
degree of social and industrial 
impairment resulting from the Veteran's 
service-connected PTSD, to include 
whether it renders the Veteran 
unemployable.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

The rationale for all opinions 
expressed must be provided.

3.	The Veteran should also be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
residuals of the Veteran's service-
connected right eye GSW.  The claims 
file must be made available to and 
reviewed by the examiner.  Any 
indicated studies, to include visual 
field testing, should be performed.  
The RO or the AMC should ensure that 
the examiner provides all information 
required for rating purposes.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to an initial disability 
rating in excess of 30 percent for PTSD 
and of entitlement to a disability 
rating in excess of 30 percent for 
residuals of a GSW of the right eye 
based on a de novo review of the 
record.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


